Citation Nr: 1760072	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  09-27 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES


1.  Entitlement to an extraschedular rating in excess of 40 percent for numbness and tingling of the right upper extremity (previously rated as carpal tunnel syndrome of right wrist).

2.  Entitlement to an extraschedular rating in excess of 40 percent for numbness and tingling of the left upper extremity (previously rated as carpal tunnel syndrome of left wrist).

3.  Entitlement to a schedular total disability rating based on individual unemployability (TDIU) due to his service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from June 1988 to August 2008.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This case was previously before the Board in December 2014, when the Board granted a 30 percent disability rating for the Veteran's numbness and tingling of the right upper extremity and a 20 percent disability rating for numbness and tingling of the left upper extremity.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated the Board's December 2014 decision to the extent it denied entitlement to disability ratings greater than those listed above.  The claim came before the Board again March 2016.  The Board remanded the claim for new VA examinations to evaluate the current severity of the claims on appeal because the Veteran indicated the disabilities had worsened since the last VA examination.  

The claim came before the Board again in April 2017.  The Board granted a 40 percent disability rating for the Veteran's numbness and tingling of the right upper extremity and a 40 percent disability rating for numbness and tingling of the left upper extremity.  In addition, the Board remanded the claim for the RO to refer the claim to the Director of Compensation for evaluation of an extraschedular rating and for the RO to consider whether a rating for total disability due to individual unemployability was warranted.  The Board determined both issues were raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The case has now been returned to the Board for further appellate action.

As set forth in more detail below, the issues of entitlement to extraschedular disability rating for the right and left upper extremities and entitlement to a total disability rating due to individual unemployability (TDIU) due to the Veteran's service-connected disabilities are remanded for additional consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board noted in the April 2017 remand that the evidence suggested that an extraschedular disability rating may be warranted for the service-connected disabilities of the right and left upper extremities.  The September 2016 VA examiner noted that the Veteran had lost 30 days of work in the last 12 months due to his peripheral nerve condition.  The examiner also noted that the Veteran's nerve condition impacts his ability to work, including in any occupation that requires bilateral grip strength such as holding tools.  The examiner determined that occupations involving keyboards would also be compromised.  As noted above, the Board found these facts raise the issue of entitlement to an extraschedular disability rating for the service-connected disabilities of the right and left upper extremities and the possibility of entitlement to a total disability rating based on individual unemployability.  38 C.F.R. §§ 3.321, 4.16(b) (2017); see also April 2017 Board remand.  

The Board, in the April 2017 remand directives, inadvertently included a typographical error when directing the AOJ to refer the claim to the Director of Compensation and Pension (Director of C&P) to consider whether an extraschedular rating was warranted for bilateral hearing loss.  As the AOJ correctly noted in the June 2017 deferred rating decision, the Veteran is not service connected for bilateral hearing loss; thus, the AOJ did not refer the claim to the Director of C&P.  

To effectuate the intent of the Board's April 2017 remand directives, the Board is now remanding the claim to the AOJ for a referral to the Director of C&P to evaluate whether an extraschedular rating for disabilities of the right and left upper extremities is warranted.  The right and left upper extremities are currently rated at 40 percent disabling each.  

The Veteran's representative, in the informal hearing brief dated October 2017, challenged the sufficiency of the notice to the Veteran regarding the purpose of sending him an Application for Increased Compensation based on Unemployability (VA Form 21-8940).  In light of the AOJ's confusion caused by the typographical error in the Board's April 2017 remand directives, the claim for entitlement to a TDIU should also be remanded to afford the Veteran the opportunity to return Form 21-8940 as requested for further consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice in connection with the claim for TDIU.  Request the Veteran complete and return an Application for Increased Compensation based on Unemployability (VA Form 21-8940).  Ensure that the notice for TDIU includes an explanation of the potential consequences for not timely returning a completed VA Form 21-8940.  Afford the Veteran a reasonable opportunity to respond to this request.  

2.  After conducting any additional development necessary, refer the Veteran's claim to Director of C&P for adjudication of entitlement to an extraschedular rating for the service-connected right and left upper extremity disabilities.

3.  Readjudicate the claim on appeal after any further development that is warranted is completed.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252  (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




